Citation Nr: 1224298	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 10, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from January to June 1958, from July 1959 to July 1962 and from October 1962 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO which granted service connection for PTSD and assigned a 30 percent rating from September 14, 2007 and from an April 2009 rating decision denying entitlement to a total disability rating based on individual unemployability (TDIU).

In a March 2012 rating decision, the RO increased the Veteran's combined disability evaluation to 100 percent, effective June 10, 2011.  As the provisions for a TDIU apply "where the schedular rating is less than total", the appeal for a TDIU is only relevant with respect to the period prior to June 10, 2011.  See 38 C.F.R.
§ 4.16(a).  Accordingly, the issue has been amended as shown on the cover page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the issue of entitlement to a TDIU prior to June 10, 2011 is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the period on appeal, the most probative evidence reflects that the Veteran's PTSD is not manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.
 



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the PTSD claim, in an October 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2012.

However, the appeal concerning PTSD arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.


The Veteran underwent a private psychiatric evaluation by Dr. H.J. in September 2007.  He reported that he had been married for 45 years and that he had five children.  He was retired from the Department of Correction.  Following his retirement, he worked odd jobs for a while.  He reported that has nightmares about his experiences in Vietnam.  He cannot sit still and he is jumpy and angry over nothing.  He stated that he might lose his temper easily.  He was easily startled. He checked his surrounding all the time.  He was forgetful.  His friends were only Vietnam Veterans and he cannot be friends with anyone else.  He occasionally attended church.  He had daily flashbacks and the intensity of the flashbacks might decrease to two to four times a week.  He denied a past history of psychiatric hospitalization or attempted suicide.  

On mental status examination, the Veteran was pleasant.  He was able to relate well.  He had difficulty talking about the war and bringing up the subject.  His mood seemed to be anxious and restless.  His affect was congruent to his mood.  His thought processes were logical and goal directed.  He denied any auditory or visual hallucination.  He denied suicidal ideation or homicidal ideation.  There was no evidence of any psychosis or delusions.  Cognitively, he was alert and oriented.  He was able to register, but he was not able to recall all three objects.  His recent memory seemed to be intact, but he had some vague memories about the past and possibly because he was resisting to remember such a detail.  He had very good insight and judgment at the time of the assessment.  He was able to abstract.  His attention and concentration were slightly affective.  The examiner assigned a GAF score of 40.

On VA psychiatric examination in November 2007, the Veteran was alert, polite and rather tense and reserved.  He was fully oriented and was able to give apparently accurate, basic personal information.  His dress and appearance were casual and otherwise unremarkable.  He demonstrated grossly intact recent and remote episodic memory as well as memory for historical, factual information.  He demonstrated fair to somewhat below expected verbal abstract reasoning and adequate verbal judgment.  His speech was rather rapid, soft and adequately articulated.  He engaged in little spontaneous conversation while responding to all questions, albeit rather briefly and vaguely in many instances.  His thinking was often unelaborated and vague, but relevant, without any signs of thought disorder.  No delusions were expressed.  His affect was restricted and tense with fair eye contact.  There was occasional brief nervous laughter.  There was little obvious change in affect or demeanor when discussing his experiences in Vietnam or his subsequent memories of Vietnam.  However, he did pause and seemed to experience some increased discomfort when he described what it was like for him to have memories of Vietnam.  His mood appeared tense and anxious and was described by the Veteran as "restless."

The examiner noted that the Veteran displayed some evidence for avoidance of thoughts and conversations related to Vietnam.  Also, there was evidence of mild to moderate sleep disturbance, startle response and perhaps, hypervigilance.  The examiner assigned a current GAF score of 65.

In private medical records from October 2007 to May 2008 from Dr. H.J., the Veteran was generally described as sleeping better but he was still experiencing nightmares and flashbacks.  He denied suicidal or homicidal ideation.

At a VA psychiatric examination in May 2010, the Veteran reported that he continued to have a lot of problems with sleep and that he has nightmares about once a month.  During the day, he experienced some anxiety.  He felt tense.  There were no panic attacks.  He had some startle response and hypervigilance.  He was a little jumpy.  He did not like to have people behind him and had to have his back against a wall when he went to a restaurant.  He reported that he experienced depression, loss of energy and loss of interest, however, it was not severe.  He also reported irritability although he had not been getting into fights or assaulting anyone.  He had intrusive memories which happened quite frequently.  He did have some concentration problems, but for the most part he was okay.  He had moderate to persistent daytime symptoms without remission.  He reported receiving treatment from Dr. H.J.  He indicated that he last worked in 1998 but that he stopped working at the age of 62 because of leg pain and not psychiatric problems.  He lived with his wife.  He could take care of his activities of daily living.  He reported seeing friends sometimes during the day.  He also stated that he will go to the senior center to play cards.  He reported traveling to Atlanta, Florida and New Orleans to see family members.  He goes out to restaurants with his wife and he attends church.  He watches television and he reads.  

On mental status examination, the Veteran was neatly groomed and dressed.  He behaved normally.  He was pleasant, cooperative and polite.  He was not hostile or belligerent.  He exhibited good grammar and good vocabulary.  His speech was spontaneous and logical.  He was not inhibited or vague.  There was no pressured speech, flight of ideas, or looseness of association.  He communicated well.  He did not display any hallucinations, delusions, paranoia or ideas of reference.  He was not homicidal or suicidal.  His self-confidence was good.  He did have nightmares, intrusive memories, startle response, hypervigilance, isolation, avoidance and poor sleep.  He had mild depression, mild psychomotor retardation and mild anxiety.  There was no evidence of panic attacks.  He had mild irritability.  His impulse control was good.  He had sleep problems.  His concentration was good.  He was oriented times four.  His recent and remote memory were good.  His judgment was good and his insight was fair.  The examiner assigned a GAF score of 55.  

The examiner noted that the Veteran's prognosis was fair and that he was feeling reasonably well.  He was taking medications and he would need to continue with the treatment.  With regard to social impairment, he was a little uncomfortable going out in public, but he was able to get out and do things with other people.  With regard to work impairment, the examiner reported that the Veteran was able to work okay while he was at the corrections facility.  He was able to get along with the public, co-workers and supervisors, learn new procedures, and follow complex instructions.  He did have some anxiety, depression and poor sleep. 

The Veteran underwent further VA psychiatric examination in May 2011.  He reported good marital and family relationships.  Specifically, he stated that he had a close relationship with his wife and five adult children.  He also had two siblings with whom he maintained good relations.  He reported that his primary social relationships are with friends, a few of which he considered close.  He was a member of a card playing club.  He attended church regularly.  He spent much of his time "hanging out" with friends.  He denied a history of violence/assaultiveness.  While he did experience suicidal ideation in the past month, he denied any suicide attempts.  He reported feeling depressed about two times a month.  Currently, his level of depression was mild.  There was no reported impairment of family or social relationships.  He reported ongoing treatment by Dr. H.J. for sleep issues.  He denied past or present psychotherapy or counseling for a mental disorder.  He denied any current sleep impairment.

On mental status examination, he was cooperative.  His hygiene was very good and he was well-groomed.  His mood was described as "pretty good."  His affect was somewhat blunted, with inconsistent eye contact.  His psychomotor activity level was within normal limits.  His speech was clear and fluent though he did speak in a quiet tone of voice.  His thought processes appeared logical and goal directed.  His thought content appeared appropriate.  His attention span was within normal limits.  His communication ability was within normal limits.  His immediate and remote memory appeared grossly intact.  This was difficult to judge, however, due to the vagueness of some of the Veteran's responses.  He was judged to be a fair historian.  His reality testing appeared to be within normal limits.  His insight seemed fair.  His judgment seemed good.  He was oriented to person, place and time.  There was no evidence of inappropriate behavior.  He was able to maintain basic activities of daily living in addition to maintaining at least minimal personal hygiene.  He denied homicidal ideation. While he reported experiencing suicidal ideation within the past month, he denied any plan or intent to kill himself, citing the impact on his family and his religious beliefs as deterrents.  

He indicated the presence of intrusive thoughts about one to two times a week.  He did not remember his dreams. He denied having flashbacks.  He did not report any cues or triggers of memories of Vietnam beyond loud noises.  He did not discuss his Vietnam experiences with anyone, including his friends from the military.  He did not have any current sleep disturbance.  He indicated that his irritability and anger are occasional problems for him.  He denied any difficulty concentrating.  He denied any hypervigilance.  He reported startle responses of moderate intensity when he encountered loud noises.  

The examiner noted that the PTSD symptoms currently reported by the Veteran did not appear to be having a significant impact on his family or social functioning.  Also, his current level of symptoms would not interfere with effective occupational symptoms.  The examiner reported that the Veteran did appear to be in a state of remission, currently.  The examiner stated that as PTSD is a disorder that fluctuates due to the presence of external stressors, it was possible that the Veteran's symptoms might worsen in the future.  The examiner assigned a GAF score of 50 with mild symptoms, passive suicidal ideation and no significant impairment in the areas of family or social functioning.        

After considering the above referenced VA compensation examination reports and private treatment reports, the Board finds that the Veteran's service-connected PTSD does not warrant an initial rating in excess of 30 percent.  

In this regard, the evidence shows that the Veteran is married, maintains friendships and socializes by being member of a card club and attending church.  Although the Veteran reported problems with anxiety, depression, startle response, and hypervigilance, the evidence fails to demonstrate that he suffered from symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking.  Moreover, while the Veteran did report some suicidal ideation, he did not have any current intent or plans to hurt himself or anyone else.  Importantly, the examiner noted such symptoms do not impact his social or industrial functioning.  Overall, the symptomatology reflected in the November 2007, May 2010 and May 2011 VA examination reports reveal that the Veteran's PTSD is manifested by symptoms most nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  Furthermore, the GAF scores of 65 and 55 reported in the November 2007 and May 2010 VA examinations, respectively, are consistent with a 30 percent evaluation. 

The Board has considered the GAF score of 40 assigned by Dr. H.J.  However, the medical evidence of record does not reflect that the Veteran exhibited the symptoms identified in the DSM-IV as indicative of such an assigned score.  In this regard, there has been no evidence of impairment in reality testing or speech that is illogical.  Additionally, the evidence does not indicate that the Veteran suffers a major impairment in several areas.  

The Board also notes that the GAF score of 50 assigned by the May 2011 VA examiner is not consistent with the Veteran's symptomatology reported at the examination.  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The examiner specifically noted that the Veteran suffered from mild symptoms with no significant impairment in family, social or occupational functioning.  The Veteran's symptomatology reported in the May 2011 examination report is consistent with the examiner's characterization of the condition.  

Thus, the GAF scores assigned by Dr. H.J. and the May 2011 VA examiner are not consistent with the actual level of psychiatric impairment noted during any time frame pertinent to this period   The Board again emphasizes that the symptoms shown, and not any assigned GAF or examiner's assessment of the severity of a disability, provide the primary basis for ratings assigned for psychiatric impairment.  See 38 C.F.R. § 4.126(a). 
    
In summary, for the reasons set forth above, the Board finds that the most probative evidence indicates that the Veteran's symptomatology is adequately addressed by the 30 percent evaluation presently assigned, and that entitlement to a rating in excess of 30 percent is not warranted at any time during the course of the appeal.

The Board also notes that the evidence of record does not indicate that the Veteran's PTSD, in and of itself, has rendered him unemployable at any time during the appeal period.  As noted above, the Veteran's PTSD symptomatolgy recorded at the VA examinations during the appeal period note mild to moderate symptomatology.  The May 2011 examiner specifically noted that the Veteran's PTSD symptoms would not interefere with occupational functioning.  Indeed, the Veteran reported to the 2010 VA examiner that he last worked in 1998 due to leg pain, not psychiatric symptoms.  He further noted that he was able to get along with the public, co-workers, and supervisors and follow complex instructions while working.  Thus, unemployability due solely to PTSD symptomatology is not shown.  However, the question as to whether the Veteran is unemployable due to the combined effects of all service-connected disabilities is addressed in the Remand below. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account interference with employment.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary concerning the Veteran's claim for a TDIU prior to June 10, 2011.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

In determining whether an appellant is entitled to a TDIU, neither appellant's nonservice-connected disabilities nor advancing age may be considered. 

Prior to June 10, 2011, service connection was in effect for multiple disabilities.  Effective from September 14, 2007, the Veteran's PTSD was evaluated as 30 percent disabling.  At that time he was also in receipt of a 20 percent rating for diabetes with peripheral vascular disease of the right lower extremity, incipient cataracts, nephropathy, and erectile dysfunction; a 20 percent rating for fragment wounds of the right lower leg; a 10 percent rating for coronary artery disease; a 10 percent rating for right eye glaucoma; and a 0 percent rating for a right hand scar.  Effective August 6, 2008, a separate 60 percent rating was assigned for nephropathy.  Effective May 2010, a separate 10 percent rating was assigned for peripheral neuropathy of the left lower extremity.  Effective in June 2011, a 60 percent rating was assigned for coronary artery disease and a 10 percent rating was assigned for painful scars of the right leg.  The Veteran's combined disability rating was 60 percent from September 14, 2007, 90 percent from August 6, 2008, and 100 percent beginning June 10, 2011.  Since August 15, 2008, the Veteran has met the disability percentage requirements for consideration of a TDIU. 

The record establishes that the Veteran has prior work experience as a corrections officer at a state Department of Correction.  His education includes two years of college.  He retired in 1998.  He indicated that he could no longer do that type of work due to pain in his legs.  

Following a VA general medical examination in June 2011, the examiner concluded that the Veteran could probably do some type of non-strenuous type of work if he had to but that the Veteran was not able and need not be able to secure and maintain substantially gainful employment due to the fact that he is retired and that he 75 years old.  The examiner did not actually address whether the Veteran was unemployable due to his service connected conditions without regard to age.  Moreover, at that time, separate service-connected ratings had not yet been established for nephropathy

Accordingly, the Board finds that an additional opinion is necessary in this case.  Therefore, the claims file should be forwarded to a VA physician for review to obtain an opinion as to whether the Veteran's service connected disabilities, considered together, prevented him from obtaining or retaining gainful employment for the period prior to June 10, 2011 and without regard to age.

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran's claims file to a VA physician for review.  Following review of the claims file, with particular attention to the evidence dating from September 2007, the examiner should provide an opinion as to whether the Veteran's service connected disabilities, when considered together, as likely as not (50 percent probability or greater) rendered him unable to obtain or maintain gainful employment during the period prior to June 10, 2011 without regard to the Veteran's age or nonservice-connected disabilities.  The physician should provide his or her reasoning for the conclusion reached.   If a new examination is deemed necessary, one should be scheduled. 

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


